    Case 1:15-md-02657-FDS Document 1647 Filed 08/26/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
IN RE: ZOFRAN® (ONDANSETRON) )
PRODUCTS LIABILITY LITIGATION )         MDL No. 1:15-md-2657-FDS
                                    )
This Document Relates To:           )
                                    )
      All Actions                   )
___________________________________ )

  PLAINTIFFS’ MOTION TO STRIKE EVIDENCE FROM GSK’S RENEWED
     MOTION FOR SUMMARY JUDGMENT BASED ON PREEMPTION


        Plaintiffs, by and through their undersigned attorneys, respectfully move this Court

to enter an Order striking certain evidence that appears for the first time in GSK’s Renewed

Motion for Summary Judgment.           GSK violation of Rule 26(a)(2) and its improper

supplementation of the summary judgment record in its Renewed Motion merits preclusion

of this information as it is untimely and unfairly prejudicial to Plaintiffs. In support of their

Motion, Plaintiffs reference the attached Memorandum.




                                                        Respectfully submitted,

                                                        /s/ Robert K. Jenner
                                                        Robert K. Jenner (BBO No. 569381)
                                                        JENNER LAW, P.C.
                                                        1829 Reisterstown Road, Suite 350
                                                        Baltimore, MD 21208
                                                        410-413-2155
                                                        rjenner@jennerlawfirm.com

                                                        Tobias L. Millrood
                                                        POGUST MILLROOD LLC
                                                        8 Tower Bridge, Suite 940
                                                        Conshohocken, PA 19428
                                                        610-941-4204
                                                        tmillrood@pogustmillrood.com
   Case 1:15-md-02657-FDS Document 1647 Filed 08/26/19 Page 2 of 3



                                        Kimberly D. Barone Baden
                                        MOTLEY RICE LLC
                                        28 Bridgeside Boulevard
                                        Mount Pleasant, SC 29464
                                        843-216-9265
                                        kbarone@motleyrice.com

                                        M. Elizabeth Graham
                                        GRANT & EISENHOFER P.A.
                                        123 S. Justison Street
                                        Wilmington, DE 19801
                                        302-622-7099
                                        egraham@gelaw.com

                                        James D. Gotz
                                        HAUSFELD
                                        One Marina Park Drive, Suite 1410
                                        Boston, MA 02210
                                        617-207-0600
                                        jgotz@hausfeld.com

Dated: August 26, 2019                  Attorneys for Plaintiffs




                                  2
        Case 1:15-md-02657-FDS Document 1647 Filed 08/26/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Robert K. Jenner, hereby certify that on this 26th day of August, 2019, I electronically

filed the foregoing with the Court using the CM/ECF system and thereby delivered by electronic

means to all registered participants as identified on the Notice of Electronic Filing:


                                              /s/ Robert K. Jenner
                                              Robert K. Jenner
